                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Andre King,                         )                    Civil Action No. 1:14-cv-00091-JMC
                                    )
                  Petitioner,       )
v.                                  )
                                    )                              ORDER
Warden McFadden,                    )
                                    )
                  Respondent.       )
____________________________________)

       Petitioner Andre King filed the instant action against Respondent Warden McFadden

seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) On December 9,

2019, the court entered an Order and Opinion (ECF No. 64) denying King’s Motion to Alter and

Amend Judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.1 (ECF No.

54.)

       This matter is before the court on remand from the United States Court of Appeals for the

Fourth Circuit, which remanded the matter “for the limited purpose of permitting the [] court to

supplement the record with an order granting or denying a certificate of appealability” regarding

the December 9, 2019 Order. (See ECF No. 72.)

       Upon consideration of the Fourth Circuit’s directive, the court observes that the law

governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

1
 King was seeking to alter and amend the court’s May 31, 2019 Order in which the court denied
Petitioner’s “Motion to Reopen the [] Time to File an Appeal.” (ECF No. 52 (referencing ECF
No. 51).)
would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See, e.g., Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this matter, Petitioner Andre King did not meet the legal

standard for the issuance of a certificate of appealability. Therefore, the court DENIES a

certificate of appealability.

        IT IS SO ORDERED.




                                                    United States District Judge
January 16, 2020
Columbia, South Carolina




                                                2
